June 24, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            RON VILOTTI, Appellant

NO. 14-13-01010-CV                           V.

  FIDELITY NATIONAL TITLE INSURANCE COMPANY AND CHICAGO
                   TITLE COMPANY, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on September 5, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.